Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The receipt is acknowledged of applicants’ amendment filed 05/05/2022.

Claims 15-17, 19-20, 23-31, and 33-34 previously presented. Claims 30 and 34 have been canceled and claims 35-36 have been added by the amendment filed 05/05/2022. Claims 15-17, 19-20, 23-29, 31, 33, 35 and 36 are presented by the amendment filed 05/05/2022.

Claims 15-17 and 19-20 previously withdrawn from consideration as being directed to non-elected inventions.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney of record Susan Tandan, on 07/13/2022.

The application has been amended as follows: 
The claims in this application has been amended according to the attached copy of amended claims requested by the examiner, see interview summery. Claims 19, 20, 35, 37-47 are presented. 

Election/Restrictions
Claim 35 is allowable. The restriction requirement between kit and method of its use, as set forth in the Office action mailed on 09/15/2020, has been reconsidered in view of the allowability of claims directed to the elected invention (kit) pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between kit of claim 35 and method of its used of claim 19 as amended is withdrawn.  Claims 19, 20, 46 and 47, directed to method of using the kit of claim 35 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 19, 20, 35, 37-47 are allowed.

The following is an examiner’s statement of reasons for allowance: claim 35 as amended by the attached amendment requires A kit consisting of a first composition consisting of 10-70g of a protein, 1-5g of creatine, 500-3000 IU of vitamin D, 100-1000 mg calcium and optionally at least one physiologically acceptable excipient, and a second composition consisting of 100-1500mg of DHA, 100-1500mg of EPA and optionally at least one physiologically acceptable excipient, wherein the at least one physiological acceptable excipient in the first composition and the at least one physiological acceptable excipient in the second composition is selected from specific  group of excipients, and wherein the kit is useful to increase cognitive ability in an individual by about 0.5-50% and the first and second compositions are packaged separately. The closest prior art are Tsion and Owoc, Jourdan, Kelly and Giordano. However, Tsion teaches improving cognitive function requires synergistic effect of magnesium, vitamin D3 and specific plant extracts. Protein, calcium and omega3 fatty acids are not essential components in Tsion composition. Owoc teaches protein and creatine, but not in one example and not for improving the cognitive function. None of the claimed ingredients are taught by sufficient specificity by the cited references. The claimed increases cognitive ability in individual is not taught by the references to be due to the claimed ingredients. In order to achieve the claimed kit from Tsion and Owoc consisting of the claimed elements, essential elements of the cited references would be excluded from their compositions. Jourdan, Kelly and Giordano are relied upon for teaching amounts of some ingredients in the claimed kit, and none of these references is directed to improve cognitive function. Combination of the cited references do not teach the claim kit consisting of two compositions and each composition is consisting of the specific elements on specific amounts to improve cognitive function as claimed. Therefore, present claim 35 is not taught by combination of the cited references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./